          Case 9:18-cr-00018-DLC Document 42 Filed 12/22/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                                  CR 18–18–M–DLC

                       Plaintiff,

          vs.                                                      ORDER

 ROBERT D. SMITH,

                       Defendant.


       Before the Court is Defendant Robert D. Smith’s Unopposed Motion for

Early Termination of Supervised Release. (Doc. 39.) The Government does not

oppose the motion. (Id. at 1.) Smith’s probation officer does not object to

terminating supervision in Smith’s case. (Id.) Smith has now successfully served

26 months of his 36-month term. (Doc. 40 at 2.)

       A court may “terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564.



                                             1
        Case 9:18-cr-00018-DLC Document 42 Filed 12/22/20 Page 2 of 2



      Here, “the history and characteristics of the defendant” counsel in favor of

granting Smith’s motion. 18 U.S.C. § 3553(a)(1). For 26 months now, Smith has

remained in full compliance with the thirteen standard conditions and seven special

conditions of his supervision (id. at 5), which demonstrates his commitment to a

law-abiding lifestyle. Furthermore, his counselor has “no concerns about his

mental health at this time,” as a result of Smith’s hard work in therapy and

continued community involvement. (Doc. 41-2 at 1.) Due to Smith’s progress on

supervised release, the Court is convinced that the interests of justice warrant early

termination of probation.

      Accordingly, IT IS ORDERED that Smith’s Motion (Doc. 39) is

GRANTED. The term of supervised release imposed by the October 18, 2018

Judgment (Doc. 31) is TERMINATED as of the date of this Order. Smith is

DISCHARGED from the sentence of supervised release in this case.

      DATED this 22nd day of December, 2020.




                                          2
